 In the Matter of FARRELL-CHEEK STEEL COMPANY, EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, CIO, PETITIONERCase No. 8-RC-554.Decided January 06, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Bernard Ness,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case,' the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.3The Employer's request for oral argument is hereby denied, as the record and briefs,in our opinion, adequately present the issues.2The Employer stated at the hearing that it had reason to believe that the authorizationcards which Petitioner submitted to the Regional Director to substantiate its claim ofmajority representation were to a large extent outdated,having been obtained when Peti-tioner had been the certified bargaining agent at this plant in 1944.The RegionalDirector's examination indicated that more than 30 percent of the cards submitted to himwere signed by individuals employed at the plant when the instant petition was filed inSeptember 1949.Although some of these cards were undated,the Employer may not, underwell-established practice,question their currency.Wm. P. McDonald Corporation,83NLRB 427.3The Employer contends that the petition should be dismissed because the Petitionermust, under its constitution,establish a local before collective bargaining may be fullyconsummated,and the local,not being in existence,cannot comply with the filing require-ments of theAct.We willnot inquire into the limitations,imposed by its own constitu-tion, on the powers of an international or local union to negotiate with employers and tosign bargaining contracts,absent a showing that the Petitioner will not adequately repre-sent all the employees in the unit it seeks, or that the Petitioner is not, in fact,the realparty in interest in the proceedings.United StatesGypsum Company,80 NLRB 779;88 NLRB No.83.303 304DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The parties agree that a unit of production and maintenanceemployees, with certain exclusions, at the Employer's foundry atSandusky, Ohio, is appropriate.The Petitioner would includecheckers and inspectors in the unit as plant clericals, and the Employerseeks to exclude them as managerial employees.Checkers,under the supervision of their own foreman, work mainlyon the factory floor, but have an office in another building where theymake their computations.Their principal task is to keep recordsof the number of castings produced.They also prepare an evaluationfor each new casting which the Employer is to manufacture.Thisis done by analyzing the operations necessary to produce a finishedcasting after it is poured, and listing the value, previously assigned toeach type of operation by time-study engineers, on a specificationsheet.The sum of these values is the unit rate for each particularcasting, and by multiplying this rate by the number of castings pro-duced, the checkers determine the wages of the piece-rate workers.The checkers may not change any of the values.Their determinationof the separate operations required to produce a finished casting is notbased on technical or professional skill, but on such factors as the sizeof the casting, the number of rods, vents, etc., which the specificationscall for.They may affect the pay of production workers only by mak-ing an error in their evaluations, but not through the exercise of anydiscretion on their part.We do not believe that their job of deter-mining evaluations transforms them into something other than time-keepers.They are essentially factory clericals who secure productiontallies for payroll purposes, on a unit rather than a time basis.Wedo not perceive in their work any skills or responsibilities beyondthose normally exercised by other timekeepers whose interests we havefound to be similar to those of production workers.4We shall there-fore include the checkers in the production and maintenance unit.Inspectorsdo virtually no production work, and are under thesupervision of their own foremen. Inspections are performed duringthe various stages of the casting and finishing processes, and finallyjust before shipping.The Employer contends the inspectors aremanagerial employees because they are responsible for the quality ofthe work coming through the foundry, which bears directly on manu-facturing costs.Inspectors may require a production employee torework a rejected casting, and may thereby affect the earnings of piece-Samuel Banat&Bro. Inc.,81 NLRB 1249;cf.United States Gypsum Company,84 NLRB339.Where,as in this case,there is no local presently in existence or in the process ofbeing formed,we will not dismiss the petition of an international union on the mereconjecture that it may at some time charter a local which will not be in compliance.Granite Textile Mills, Inc., 76NLRB 613;Minneapolis Knitting Works,84 NLRB 826.4H. 0. Canfield Company,76 NLRB 606 ;Art Metal Construction Company, 75NLRB80;West Steel Casting Company,68 NLRB 795. FARRELL-CHEEK STEEL COMPANY305rate workers.They do not, however, exercise any supervisory author-ity, nor do we believe that their responsibilities, which are admittedlyto cut manufacturing costs and maintain the Employer's standards,set them apart from the production workers.5We shall include themin the unit sought herein.We find, in accord with the agreement of the parties and with ourown findings above, that all production and maintenance employeesat the Employer's plant at Sandusky, Ohio, including checkers andinspectors, but excluding nurses, laboratory, canteen, office and execu-tive employees, watchmen, and all supervisors 6 as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, CIO.5Bryant Heater Co., 77NLRB 744;Clayton Mark f Company,76 NLRB 230.6 The parties agree that foremen and subforeinen are supervisors.